This is an action of trespass, which seems to have been tried, without final result, several times in the Superior Court of McDOWELL County. It was finall [finally] tried and determined upon a consent reference by Clyde R. Hoey, Esq., and comes to this Court upon exceptions to the judgment of his Honor, Judge Guion, confirming the report of the referee. The matters involved are largely questions of locating boundaries and are principally questions of fact. His Honor, after consideration, has adopted the findings of fact of the referee, and, while the evidence appears to be conflicting, there is evidence to support such findings, which are therefore binding upon us. In his conclusion of law, based on such findings, we are unable to discover any error, and therefore the judgment is
Affirmed.
Cited: Bailey v. Hopkins, 152 N.C. 750; Thompson v. Smith, 160 N.C. 259;McCullers v. Cheatham, 163 N.C. 63. *Page 430 
(623)